Exhibit SUBORDINATION AGREEMENT THIS SUBORDINATION AGREEMENT made as of , 2008, by HOWARD ULLMAN, residing at 5000 Thoroughbred Land, Southwest Ranches, Florida 33330, and with offices located at 350 Jim Moran Blvd., Deerfield Beach, Florida 33442 (hereinafter designated the "Undersigned" or "Subordinator"), in favor of STERLING NATIONAL BANK, a national banking association, having an office located at 500 Seventh Avenue, New York, New York 10018 (hereinafter designated the "Bank"); For and in consideration of the extension of credit and other financial accommodations given, to be given or continued by the Bank to CAPSTONE INDUSTRIES, INC. (hereinafter designated the "Borrower"), the Undersigned and CHDT Corporation (“CHDT”) hereby agree as follows: 1.That the Borrower is or will be indebted to the Bank as a result of instruments, agreements, and/or documents (hereinafter referred to as the "Loan Documents") executed or to be executed by the Borrower in favor of the Bank and/or by an extension of credit made or to be made by the Bank to the Borrower (hereinafter referred to as "Borrower's Bank Obligations"). 2.That CHDT is indebted to the Undersigned in the amount of $546,025.00 (together with all accrued and future interest thereon) (hereinafter referred to as the "Subordinated Debt"); that the Undersigned has not subordinated all or any portion of the Subordinated Debt to the debts or claims of any other creditor of the Borrower by any agreement presently effective; and that the Undersigned has not assigned the Subordinated Debt, or any part thereof, by any assignment presently effective. 3.That, until payment in full of Borrower's Bank Obligations, and subject to the provisions of the Loan and Security Agreement executed by the Borrower, CHDT and the Undersigned in favor of the Bank as well as all extensions, modifications and renewals thereof, the Undersigned will not receive from CHDT any sum or thing of value in full or partial satisfaction of, or as security for, the Subordinated Debt regardless of the time when Borrower's Bank Obligations arose; and all claims of the Undersigned against CHDT, of every nature, presently existing and hereaf­ter arising, shall be subordinated to the Borrower's Bank Obligations ­to the end that the Borrower's Bank Obligations shall be paid and discharged in full before any payment or security is received by the Undersigned in part or full payment of, or as security for, the Subordinated Debt­. 4.Until payment in full of Borrower's Bank Obligations, to assign to the Bank all the Subordinated Debt as security for the payment by the Borrower of the Borrower's Bank Obligations, with full right in favor of the Bank to receive payment of said Subordinated Debt, and to enforce and collect said Subordinated Debt by suit, or by filing proof in any proceeding in bankruptcy, reorganization, insolvency or other proceeding under state or federal law for an adjust­ment, settlement, extension or composition of or 1 other relief from debts, or otherwise. If any payment is received by the Undersigned for or on account of the Subordinated Debt, the Undersigned will hold it in trust for the Bank, and will deliver it to the Bank in the form in which it is received, with endorsement where required, for credit against the Borrower's Bank Obligations.Any security interest or other lien in any property of CHDT granted to the Subordinator by CHDT, including all filings and recordings, are subordinate and inferior to the security interests and liens granted to the Bank pursuant to the Loan Documents, if any, irrespective of the time or order of filing and/recording. Anything to the contrary notwithstanding, so long as there are outstanding any obligations of the Borrower to the Bank in connection with the Bank's Loan Documents or any extension of credit made by the Bank to the Borrower however evidenced, the Undersigned (i) will not exercise any rights with respect to any of the property and assets of CHDT in which the Bank or the Undersigned has a security interest or lien of any kind, if any, all agreements and filings to the contrary notwithstanding, (ii) will not exercise any rights with respect to any other property or assets of CHDT, and (iii) will not take any action against CHDT which would impair or adversely affect the Bank's ability to collect all of Borrower's Bank Obligations. 5.In the event of any receivership, insolvency, bankruptcy, assignment for the benefit of creditors, readjustment of indebtedness, composition, reorganization, whether or not pursuant to bankruptcy laws, sale of all or substantially all of the assets, dissolution, winding up, liquidation, or any other marshaling of the assets and liabilities of CHDT, any payment or distribution of assets of CHDT of any kind or character, whether in cash, securities or other property, which would otherwise be payable to or deliverable upon or with respect to any or all indebtedness of CHDT to the Undersigned up to the sum of the Subordinated Debt shall be paid or delivered directly to Bank for application on Borrower's Bank Obligations until same shall have been fully paid and satisfied. Bank shall have the right to enforce, collect and receive every such payment or distribution and give acquittance therefor, and Bank is hereby authorized, as attor­ney-in-fact for the Undersigned, to vote and prove the Subordinated Debt in any of the above described pro­ceedings or in any meeting of creditors of CHDT relating thereto. 6.Not to assign, transfer, hypothecate or dispose of any claim it has or may have against CHDT while Borrower's Bank Obligations remain unpaid, without the written consent of Bank. 7.Promptly upon receipt, endorse and deliver to Bank all notes or other instruments now or hereafter issued which evidence any indebtedness of CHDT to the Undersigned up to the sum of the Subordinated Debt. 8.That this is a continuing agreement of subordination and the Bank may, without notice to the Undersigned, extend and continue to extend credit to the Borrower on the faith hereof, until written notice of revocation hereof is received by the Bank.
